Exhibit 10.35
June 5, 2008
Altis Partners (Jersey) Limited
Charles House, 2nd Floor
Charles Street
St Helier, Jersey
Channel Islands JE 2 4SF
Attention: Mr. Stephen Hedgecock
     Re: Management Agreement Renewals
Dear Mr. Hedgecock:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Salomon Smith Barney Global Diversified Futures
Fund L.P.     •   Citigroup Emerging CTA Portfolio L.P.     •   CMF Altis
Partners Master Fund L.P.     •   CMF Institutional Futures Portfolio L.P.     •
  Citigroup Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,    
 
        CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       
By:
  /s/ Reeve Gray
 
    Print Name: Reeve Gray    
 
        JM/sr    

 